Citation Nr: 0006699	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral Morton's neuroma, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of a bee 
sting.

3.  Entitlement to service connection for temporomandibular 
joint syndrome.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran had periods of active duty, active duty for 
training and inactive duty training from October 1978 to 
January 1979, from August 1979 to December 1979, from January 
1981 to September 1983, and reportedly as late as 1985.

This appeal stems from January 1991, August 1991 and August 
1994 rating decisions of the RO.


REMAND

On a VA Form 9, received in October 1996, the veteran 
requested to have a hearing before a member of the Board of 
Veterans' Appeals (Board) at the RO.  The RO apparently 
construed this request to involve only a claim of service 
connection for an eye disability, which was later granted.  
The veteran, however, submitted this request following an 
August 1996 supplemental statement of the case that addressed 
other issues on appeal, and did not limit her contentions on 
that VA Form 9 to the eye issue.  The Board finds that 
clarification is necessary to determine whether the veteran 
still wishes to have a Travel Board hearing.  Although the 
veteran has had a hearing before a hearing officer at the RO, 
she is still entitled to a hearing before the Board if 
requested.  Therefore, this remand is required to ensure that 
VA has properly afforded the veteran due process.
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



